Citation Nr: 0704438	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (separate) rating for 
bilateral tinnitus, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
healed left tympanic membrane perforation, to include 
residual scar and hearing loss

3.  Entitlement to a rating in excess of 20 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and December 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In December 1999, the Board remanded the claim for an 
increased rating for the service-connected back disability to 
the RO for further development.  

The Board notes that in a June 2004 statement, the veteran's 
representative noted the veteran's contention that he was 
unable to work due to his back disability.  The Board 
construes this statement as an informal claim for a total 
rating based on individual unemployability.  This issue has 
not been adjudicated for appellate review.  The issue is 
therefore referred to the RO for appropriate action.

The Board's decision on the veteran's claim for an increased 
(separate) rating for bilateral tinnitus, currently rated as 
10 percent disabling is set forth below.  The claims for an 
increased (compensable) rating for healed left tympanic 
membrane perforation, to include residual scar and hearing 
loss and for a rating in excess of 20 percent for low back 
strain are addressed in the remand following the decision; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal 


where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

ORDER

The claim of entitlement to separate 10 percent schedular 
ratings for service-connected (bilateral) tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the claims for increased ratings 
for healed left tympanic membrane perforation, to include 
residual scar and hearing loss, and for low back strain is 
warranted prior to appellate review.  

Initially, the Board observes that the most recent VA 
audiology examination was afforded the veteran in December 
2002, which is now over four years old.  Thus, the RO should 
afford the veteran a new VA audiology examination to 
determine the current severity of his hearing loss.  See 38 
U.S.C.A. § 5103A.  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old).

The veteran is also service-connected for a low back 
disability that has, historically, been rated under the 
criteria for evaluating lumbosacral strain. However, the 
record reflects recent findings of degenerative disc disease 
and left lower extremity symptoms of radiculopathy.  
Furthermore, the Board notes that VA recently revised the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  When the legal 
authority governing entitlement to any benefit sought on 
appeal is revised during the pendency of the appeal, the 
general rule is that the revised version applies as of the 
effective date of the change.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).

A review of the evidence reveals that the veteran last 
underwent examination of his low back disability in June 
2002, which was more than a year prior to the changes in the 
rating criteria for evaluating general spine disabilities 
(effective September 26, 2003).  In this respect, the Board 
finds that the examination does not contain sufficient 
findings to evaluate the current severity of his low back 
disability, especially when taking into consideration the 
revised criteria for evaluating spine disorders.  

The Board further notes that while the veteran's low back 
disability historically has been evaluated under the specific 
rating criteria for lumbosacral strain, the current record 
indicates that the veteran's service-connected disability may 
be more appropriately evaluated under alternative diagnostic 
codes for rating the spine. Moreover, as adjudication of the 
claim must involve consideration of both the former and 
revised applicable, with due consideration given to the 
effective date of the change in criteria, the RO should 
arrange for another examination of the veteran to obtain 
findings responsive to both the former and revised criteria 
taking into consideration the VA examination report in June 
2002 finding that the veteran has degenerative disc disease 
and left lower extremity symptoms of radiculopathy.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA audiology and orthopedic examination, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
includes treatment records from the Veterans Home and 
Hospital in Rocky Hill, Connecticut, dated from October 1996 
to April 2002.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
records from the VA facility referenced above, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2004), as 
regards obtaining records from Federal facilities.

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Court 
indicated that in cases, as here, involving a claim for a 
higher rating, proper VCAA notice includes advising the 
veteran that an effective date will be assigned in the event 
a higher rating is granted. The VCAA notice also must include 
an explanation of the type of evidence that is needed to 
establish an effective date.  The veteran has not received 
this required notice.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2. The RO should obtain from the Veterans 
Home and Hospital in Rocky Hill, 
Connecticut all outstanding pertinent 
records of evaluation and/or treatment of 
the low back, from April 2002 to the 
present.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA audiology examination, by an 
audiologist, and VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
claims file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include x-rays), and any 
necessary consultation(s) should be 
accomplished and all clinical findings 
should be reported in detail.  

The audiology examination must include a 
controlled speech discrimination test 
(Maryland CNC).  Pure tone thresholds at 
1000, 2000, 3000, and 4000 hertz must 
also be reported.  The audiologist should 
also report all impairment related to the 
service-connected healed left tympanic 
membrane perforation, to include residual 
scar.

The orthopedic examiner should identify 
all disabilities related to the veteran's 
service connected low back disability.  
The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare- 
ups and/or with repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  

The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether it is favorable 
or unfavorable, and the extent of such 
ankylosis; as well as whether the veteran 
has an abnormal gait, and/or abnormal 
spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The physician should identify any 
associated neurological deformities 
associated with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  The examiner should 
specifically state whether there is any 
involvement of the sciatic nerve.  In this 
regard, the examiner should discuss 
whether the veteran has any neurological 
impairment which is consistent with 
incomplete paralysis of the sciatic nerve.  
If so, the severity of such incomplete 
paralysis should be described.  The 
examiner should also state whether any 
neurological impairment is consistent with 
complete paralysis of the sciatic nerve.

The examiner should state whether the 
veteran has intervertebral disc syndrome 
which results in incapacitating episodes, 
and if so, the duration of the episodes 
over the past 12 months should be 
reported.  If intervertebral disc syndrome 
is found all symptoms related to the 
syndrome should be discussed and the 
frequency of any attacks should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

State whether the veteran experiences 
muscle spasms, listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, narrowing or irregularity of joint 
space, and/or abnormal mobility on forced 
motion.

The examiners should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings with consideration of 
all pertinent evidence and legal 
authority to include all applicable 
diagnostic codes.  In adjudicating the 
claim for a rating in excess of 20 
percent for low back strain, the RO 
should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries of the spine, as 
appropriate.  In addition, the RO must 
document its consideration of whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met.

If the veteran fails to report for any 
scheduled  examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


